EXHIBIT 10.01
 
License and Access Agreement By and Between Start Fresh
Recovery, Inc. and Fresh Start Private Management Inc.
 
This License and Access Agreement (the “Agreement”) entered into as of October
2, 2013 is between Start Fresh Recovery, Inc., a California professional medical
corporation (“Medical Group”) and Fresh Start Private Management Inc., a
California corporation (“Fresh Start”).
 
Recitals.
 
Whereas, Trinity RX Solutions, LLC has developed and owns and/or otherwise
possesses [exclusive] intellectual property, proprietary and other rights and
know-how in a long-acting Naltrexone Implant Product (defined below) which, when
administered by a licensed physician, may reduce alcohol cravings in individuals
for up to twelve months or more;
 
Whereas, educational information and treatment results from appropriate health
care professionals and from substance abuse counselors employing alcohol
addiction counseling programs, communication skills, techniques and assessment
and case management protocols developed by Fresh Start, in whole or in part,
outside of the United States (collectively, the “Counseling Program”) have shown
positive results when individuals both (a) receive an administration of the
long-acting Naltrexone Implant Product from their treating physicians, and (b)
participate in the Counseling Program which is aimed at bringing about
behavioral changes while alcohol cravings are being reduced by the Naltrexone
Implant Product;
 
Whereas, Trinity RX Solutions has developed relationships with one or more
independent compounding pharmacies which Trinity RX Solutions has trained and
granted exclusive rights to make the proprietary Naltrexone Implant Product (the
“Licensed Compounding Pharmacies”), a current list of which is attached hereto
as Exhibit A;
 
Whereas, Trinity RX Solutions has entered into a licensing agreement with Fresh
Start pursuant to which Fresh Start has been granted an exclusive license and
rights to provide physicians and physician groups with access to and the right
to purchase the Naltrexone Implant Product from a Licensed Compounding Pharmacy;
 
Whereas, Medical Group has been and is engaged in the treatment of patients for
alcohol addiction in the Territory (defined below); and
 
Whereas, Medical Group desires to obtain from Fresh Start access to the
Naltrexone Implant Product for the treatment of Medical Group’s patients when
Medical Group, in its sole discretion, determines that such treatment is
medically indicated and appropriate for particular patients, access to
Educational Resources (defined below) and access and the Counseling Program
which Medical Group may determine is appropriate to recommend, offer or arrange
for its patients, whether or not the patients are administered the Naltrexone
Implant Product.
 
 
1

--------------------------------------------------------------------------------

 
 
Therefore, in consideration of the above recitals (which are incorporated in
full and made a part of this Agreement), the parties hereby agree as follows:
 
1.
Definitions.

 
1.1.  
“Confidential Information” includes this Agreement as well as other confidential
or nonpublic information or know-how provided to a party relating to (i)
commercial, technical, or marketing issues relating to the development,
manufacture, compounding, supply or sale of the Naltrexone Implant Product, (ii)
the Counseling Program, and/or (iii) Educational Resources, except that the term
“Confidential Information” does not include any information which:

 
a) was properly known to the recipient prior to receipt from the disclosing
party;
b) was in the public domain at the time of disclosure;
c) becomes part of the public domain through no fault of the receiving party;
d) is lawfully received from a third party with an unrestricted right of further
disclosure;
e) is required to be disclosed by law, including regulation, or
f) is independently developed by an employee of recipient having no access to
information disclosed hereunder.
 
As between Fresh Start and Medical Group, any nonpublic or confidential
information regarding the Naltrexone Implant Product, the Counseling Program and
any Educational Resources which are developed, compiled, or furnished by Fresh
Start shall be confidential and proprietary exclusively to Fresh Start.
 
1.2.  
“Educational Resources” means research findings and educational materials,
resources and information, developed, in whole or in part by Fresh Start which
addresses the most effective uses of the Naltrexone Implant Products in the
treatment of alcohol addiction and proprietary elements and know-how associated
with employing the Counseling Program with appropriately-trained substance abuse
counselors.

 
1.3.  
“Execution Date” means October 2, 2013.

 
1.4.  
“Field” means outpatient procedures to reduce cravings for alcohol.

 
1.5.  
“FOB” means “Free on Board,” as that term is defined in INCOTERMS 2010.

 
 
2

--------------------------------------------------------------------------------

 
 
1.6.  
“Intellectual Property” means all trademarks, patents, copyrights, and any
applications for registration thereof, trade secrets, know-how and other
proprietary rights of Fresh Start, whether owned, used, or licensed by Fresh
Start relating to commercial, technical, or marketing issues of the Naltrexone
Implant Product, the Educational Resources or the Counseling Program.

 
1.7.  
“Naltrexone Implant Product” means a single-administration, long-acting
Naltrexone implant that consists of naltrexone formulations in a biodegradable
form that is suitable for subcutaneous implantation in a particular patient.

 
1.8.  
“Territory” means the entire County of Orange in the state of California.

 
1.9.  
“Third Party” means any person other than Fresh Start and Medical Group.

 
2.
Exclusive License and Access.

 
2.1.  
Subject to the terms and conditions of this Agreement, Fresh Start grants
Medical Group the exclusive, non-sublicensible and non-transferable rights and
license to access Naltrexone Implant Products in such quantities as Medical
Group, in its sole discretion, may from time to time order during the term of
this Agreement for Medical Group’s practice(s) located within the
Territory.  Medical Group accepts such license and understands that only the
Licensed Compounding Pharmacies have a right and license from Trinity RX
Solutions to make and compound the Naltrexone Implant Product.  Therefore, as a
condition to accepting the rights and license hereunder, Medical Group agrees to
purchase the Naltrexone Implant Products only from one of the Licensed
Compounding Pharmacies.

 
2.2.  
Subject to the terms and conditions of this Agreement, Fresh Start grants
Medical Group the exclusive, non-sublicensible and non-transferable rights and
license to the Educational Resources and proprietary elements and know-how
associated with the Counseling Program which Medical Group may deploy or
facilitate for patients of the Medical Group’s practice(s) located within the
Territory during the term of this Agreement.

 
2.3.  
Medical Group understands and acknowledges that the Naltrexone Implant Products
made available to it under this Agreement are only for Medical Group’s own use
with patients identified by Medical Group, only pursuant to a valid prescription
issued by an individual who is licensed to prescribe medicine and, as a
condition to this license, only as purchased from a Licensed Compounding
Pharmacy.  Medical Group shall be prohibited from selling, reselling,
distributing or supplying Naltrexone Implant Products supplied pursuant to this
Agreement to any individual or entity, whether within or outside of the
Territory.

 
 
3

--------------------------------------------------------------------------------

 
 
2.4.  
This Agreement is non-exclusive to Medical Group. Medical Group understands and
acknowledges that Fresh Start and any licensees, sub-licensees, transferees,
successors and assigns of Fresh Start may agree to provide access to  Naltrexone
Implant Products to any Third Party (whether inside or outside of the Territory
and/or the Field) during the Term of this Agreement, as Fresh Start, in its sole
discretion, deems appropriate.

 
2.5.  
Medical Group agrees and acknowledges that Trinity RX Solutions requires that
the compounding of the Naltrexone Implant Products be performed only by a
Licensed Compounding Pharmacy. A listing of Licensed Compounding Pharmacies
which have the right to make and compound the Naltrexone Implant Product or any
part of it and to supply it to Medical Group is provided in Exhibit A (attached
hereto).  As a condition to the rights and licenses granted under this
Agreement, Medical Group agrees that it will purchase the Naltrexone Implant
Product only from one of the Licensed Compounding Pharmacies.  Medical Group
will not purchase the Naltrexone Implant Product from any other compounding
pharmacy or source during the term of the Agreement.

 
2.6.  
License Fee.

 
2.6.1.  
In consideration of the rights, licenses and access granted to Medical Group
under this Agreement, Medical Group shall pay Fresh Start a license fee at the
royalty rate set forth on Exhibit D. The parties acknowledge and agree that such
a fee: (a) is and will be commercially reasonable; (b) is and will be the result
of arms’ length negotiation of the parties; (c) is and will be consistent with
the parties’ respective determinations of the fair market value of the rights
and access granted under this Agreement; and (d) was not, and will not be,
determined in a manner that takes into account the volume or value of any
referrals or business otherwise generated between the parties, including, but
not limited to, any referrals or business for which payment may be made in whole
or in part under Medicare, Medicaid or any other Federal health care
programs.  Furthermore, the parties further agree this Agreement is not intended
to be and shall not be interpreted or applied as permitting Fresh Start to share
in Medical Group’s fees for services rendered by Medical Group, but is
acknowledged as the parties’ negotiated agreement as to the fair market value of
the price of access to the Naltrexone Implant Product, Educational Resources and
Counseling Program. Furthermore, each of the parties has used its independent
judgment to arrive at the license fee for access to the foregoing.

 
2.6.2.  
The initial fees for access to Naltrexone Implant Products are set forth in
paragraph 2.5.1 and will remain in effect for an entire initial eighteen (18)
month period of this Agreement (i.e., 18 months from the Execution Date).

 
 
4

--------------------------------------------------------------------------------

 
 
2.6.3.  
Following the initial eighteen (18) month period of this Agreement, either
Medical Group or Fresh Start may provide the other party with a notice to
renegotiate the fee of the Naltrexone Implant Product on the basis that the fee
for the Naltrexone Implant Product set forth in paragraph 2.5.1 is no longer
consistent with fair market value and only in accordance with paragraph 2.5.4.

 
2.6.4.  
Fee Changes.

 
2.6.4.1.  
If either party proposes a fee change, Medical Group and Fresh Start will
negotiate reasonably and in good faith to arrive at a new fee.

 
2.6.4.2.  
No fee change will occur without prior written consent of both parties at least
thirty (30) days before such fee change takes effect.

 
2.6.4.3.  
If parties are unable to agree on any such a fee change, then either party may
elect to non-renew this Agreement upon sixty (60) days prior written notice,
subject to the restrictions of paragraph 3.3, or the parties may mutually agree
to terminate the Agreement subject to the restrictions of paragraph 3.4.3.

 
3.
Term, Renewal, Non-Renewal, and Termination.

 
3.1.  
Initial Term. The initial term of this Agreement will commence upon execution of
the Agreement and continue for a period of five (5) years (the “Term”), unless
sooner terminated in accordance with paragraph 2.5.4.3 or paragraph 3.4.

 
3.2.  
Renewal Term. This Agreement shall automatically renew on each subsequent year
for a one-year term, unless it is terminated earlier in accordance with this
Agreement.

 
3.3.  
Non-Renewal. Either Medical Group or Fresh Start may elect to non-renew this
Agreement by providing written notice to the other party at least sixty (60)
days prior to the current date upon with the term of this Agreement will expire.
For example, if the Execution Date is January 1, 2014 and a party wishes to end
the Agreement at the conclusion of the initial term, then a written non-renewal
notice would be due before November 1, 2016 (at least sixty (60) days prior to
expiration of the initial Five (5) year term). Notice, written or otherwise,
given less than sixty (60) days prior to the current date upon with the term of
this Agreement will expire will be ineffective, unless the parties mutually
agree otherwise in writing.

 
3.4.  
Termination. This Agreement may be terminated as follows:

 
 
5

--------------------------------------------------------------------------------

 
 
3.4.1.  
Termination upon Occurrence of Certain Events. This Agreement may be immediately
terminated if either party files a voluntary petition for bankruptcy or
reorganization, is the subject of an involuntary petition for bankruptcy, has
its affairs placed in the hands of a receiver, or is deemed insolvent by a court
of competent jurisdiction.

 
3.4.2.  
Termination Following Breach. Should either party be in material breach of or in
non-compliance with any of the terms of this Agreement, the other party may
terminate this Agreement by giving written notice of such breach. A material
breach shall include a failure to perform any material obligation hereunder,
including without limitation, a failure to pay any amount due hereunder or under
any purchase order issued hereunder when due, other than amounts which Medical
Group disputes in good faith. If the breach is not corrected or compliance not
restored within thirty (30) days of the date of such notice, this Agreement may
be terminated immediately and automatically at the end of such thirty (30) day
period. The failure of either party to provide notice of the breach of any
provision hereof will not affect in any way the full right to require
performance at any time thereafter; nor will the waiver by either party of a
breach of any provision hereof be taken or held to be a waiver of the provision
itself.

 
3.4.3.  
Termination by Mutual Agreement. The parties may mutually agree in writing to
terminate this Agreement at any time.

 
3.5.  
Effect of Termination.

 
3.5.1.  
Upon any termination (including expiration) of this Agreement, each party shall
return to the other party all documents and other tangible items it or its
employees or agents have received or created pursuant to this Agreement
pertaining, referring, or relating to Confidential Information of the other
party.

 
3.5.2.  
Termination of this Agreement will not affect rights and obligations of either
party that may have accrued prior to the date of termination, or any obligation
in paragraph 3.5.1 (return of C.I.), paragraph 4.4 (payment), Section 7
(confidentiality), Section 9 (warranties), Section 10 (indemnification), Section
12 (dispute resolution), Section 13 (arbitration) Section 22 (governing law),
and Section 23 (attorney fees).

 
4.
Orders and Payment.

 
4.1.  
Submission of Copy of Purchase Order.  Each order that Medical Group places with
a Licensed Compounding Pharmacy for a Naltrexone Implant Product must be
accompanied by properly completed intake and purchase order forms in the forms
attached hereto as Exhibits B and C.  Medical Group must submit copies of the
intake and purchase order forms to Fresh Start for accurate tracking of the
Naltrexone Implant Products accessed pursuant to this Agreement and for payment
of the license fee for such access.

 
 
6

--------------------------------------------------------------------------------

 
 
4.2.  
Invoices and Payment Terms.  Upon receipt of a copy of the intake and purchase
order form prepared by Medical Group, Fresh Start will issue to Medical Group an
invoice for the license fee and royalty payment due.  Medical Group will pay the
applicable license fee, as reflected on each such invoice in full within
forty-five (45) days from the date of invoice. Past due balances can be subject
to a service charge of 12% per annum, but in no event shall such charge exceed
the maximum rate permitted by law.

 
5.
Educational Resources and Counseling Program. Fresh Start agrees to furnish to
Medical Group, at the election of Medical Group and at no additional fee, cost,
or expense, access to the Educational Resources and the Counseling Program. The
availability of Educational Resources and the Counseling Program shall not be
conditioned, in whole or in part, on the volume or value of Medical Group’s
purchase of Naltrexone Implant Products as contemplated by this Agreement.

 
6.  
Ownership of Intellectual Property.

 
6.1.  
This Agreement transfers no Intellectual Property or other rights in the
Naltrexone Implant Product, Educational Resources, Counseling Program or Fresh
Start Confidential Information to Medical Group. As between Fresh Start and
Medical Group, any such Intellectual Property or other rights will be and remain
the sole and exclusive property and/or rights of Fresh Start.

 
6.2.  
Any improvements made or discovered by Fresh Start during the Term of
this  Agreement shall remain the property of Fresh Start and all industrial and
Intellectual Property rights of any kind in relation to such improvements,
including the right to patents, registered or other designs, copyrights,
trademarks or trade names and any other Confidential Information, shall remain
the property of Fresh Start.

 
7.  
Confidential Information.

 
7.1.  
Each of the Parties agrees that it will not disclose any Confidential
Information of the other Party that it may acquire at any time during the Term
of this Agreement without the prior written consent of such Party and that it
shall use all reasonable efforts to prevent unauthorized publication or
disclosure by any person of such Confidential Information including requiring
its employees, consultants, or agents to enter into similar confidentiality
agreements in relation to such Confidential Information.

 
 
7

--------------------------------------------------------------------------------

 
 
7.2.  
Notwithstanding paragraph 7.1, if any party is required to file this Agreement
with the Securities and Exchange Commission or another applicable securities
regulatory authority, that party must seek confidential treatment for any
provisions of this Agreement that either party believes would disclose trade
secrets, confidential commercial, or financial information and thereby impair
the value of the contractual rights represented by this Agreement or provide
detailed commercial and financial information to competitors or other persons.

 
7.3.  
The obligations undertaken by each Party under this Section 7 shall continue in
force for a period of five (5) years following the termination or expiration of
this Agreement.

 
8.  
Exclusions. Notwithstanding Fresh Start’s providing access to the Naltrexone
Implant Products, Educational Resources or Counseling Program to Medical Group
on a non-exclusive basis in the Territory and in the Field pursuant to this
Agreement:

 
8.1.  
Medical Group shall be solely responsible for and shall have complete and
exclusive authority, responsibility, supervision, and control over its medical
practice, the treatment of Medical Group’s alcohol-dependent patients and any
decision to prescribe the Naltrexone Implant Products to any of Medical Group’s
patients or to refer any patient to the Counseling Program.

 
8.2.  
Medical Group shall be solely responsible for all charges or fees associated
with the purchase of the Naltrexone Implant Products from the Licensed
Compounding Pharmacies. All fees paid by Medical Group will be netted out and
reflected on invoices from Fresh Start. Fresh Start is neither selling nor
re-selling the Naltrexone Implant Products to Medical Group.

 
8.3.  
 All diagnoses, treatments, procedures and other medical and professional health
care services and decisions pertaining to Medical Group’s patients or their care
shall be provided and performed exclusively by or under the supervision of
appropriate Medical Group health care professionals, as they, in their sole
discretion, deem appropriate.

 
8.4.  
For avoidance of doubt, Fresh Start shall neither possess nor exercise any
control or supervision over Medical Group, the provision of medical care or
treatment to patients of Medical Group or any clinical decision-making by
Medical Group or its health care professionals.

 
8.5.  
Fresh Start shall not interfere in any way with the exercise of the professional
medical judgment of Medical Group or the health care professionals working for
Medical Group.

 
8.6.  
Fresh Start shall not arrange for, advertise, or provide any medical services in
connection with Medical Group’s professional medical practice.

 
 
8

--------------------------------------------------------------------------------

 
 
9.  
Warranty and Limitation of Liability.

 
9.1.  
Each party represents and warrants to the other that it is a corporation validly
existing under the laws of its jurisdiction of organization with the power to
own all of its properties and assets and to carry on its business as it
currently is being conducted.

 
9.2.  
Each party further represents and warrants to the other that this Agreement (a)
has been duly authorized, executed, and delivered by it, and (b) constitutes a
valid, legal, and binding agreement enforceable against it in accordance with
its terms.

 
9.3.  
EXCEPT FOR THESE WARRANTIES, FRESH START WILL MAKE NO WARRANTY, EXPRESSED OR
IMPLIED, AND EXPRESSLY DISCLAIMS AND EXCLUDES ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE.

 
9.4.  
Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES OR LOSS OF PROFITS ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 9 IS INTENDED TO OR SHALL LIMIT OR RESTRICT DAMAGES AVAILABLE FOR A
PARTY’S BREACH OF CONFIDENTIALITY OBLIGATIONS IN SECTION 7 OF THIS AGREEMENT OR
IN RESPECT OF INDEMNIFICATION AGAINST CLAIMS MADE BY THIRD PARTIES IN
SECTION 10.

 
10.
Indemnification.

 
10.1.  
By Fresh Start. Fresh Start shall defend, indemnify and hold Medical Group
harmless from and against any and all losses, damages, liabilities, costs and
expenses (including the reasonable costs and expenses of attorneys and other
professionals) (collectively “Losses”) incurred by Medical Group as a result of
any claim, demand, action or other proceeding (each, a “Claim”) by a Third
Party, to the extent such Losses arise out of: (a) an alleged or actual
infringement or misappropriation of an Intellectual Property right in connection
with the use, handling, promotion, marketing, distribution, sale, or offering
for sale of the Naltrexone Implant Product (provided that Medical Group accesses
the Naltrexone Implant only as permitted under this Agreement), the Educational
Resources or the Counseling Program; or (b) Fresh Start’s breach of this
Agreement, to the extent that such Losses are not due to Medical Group’s gross
negligence or willful misconduct.

 
 
9

--------------------------------------------------------------------------------

 
 
10.2.  
By Medical Group. Medical Group shall defend, indemnify and hold Fresh Start,
and its directors, officers and employees, harmless from and against any and all
Losses incurred by Fresh Start as a result of any Claim by a Third Party, to the
extent such Losses arise out of: (a) the use, handling, promotion, marketing,
distribution, sale, or offering for sale of the Naltrexone Implant Product or
Educational Resources by Medical Group, to the extent not covered by
paragraph 10.1; or (b) Medical Group’s breach of this Agreement, to the extent
that such Losses are not due to Fresh Start’s gross negligence or willful
misconduct.

 
10.3.  
Expenses. As the parties intend complete indemnification, all costs and expenses
of enforcing any provision of this Section 10 shall also be reimbursed by the
Indemnitor (defined below).

 
10.4.  
Procedure. The party intending to claim indemnification under this Section 10
(an “Indemnitee”) shall promptly notify the other party (the “Indemnitor”) of
any Claim in respect of which the Indemnitee intends to claim such
indemnification, and the Indemnitor shall assume the defense thereof whether or
not such Claim is rightfully brought; provided, however, that an Indemnitee
shall have the right to retain its own counsel, with the fees and expenses to be
paid by the Indemnitee, unless Indemnitor does not assume the defense, in which
case the reasonable fees and expenses of counsel retained by the Indemnitee
shall be paid by the Indemnitor. The Indemnitee, and its employees and agents,
shall cooperate fully with the Indemnitor and its legal representatives in the
investigations of any Claim. The Indemnitor shall not be liable for the
indemnification of any Claim settled or compromised by the Indemnitee without
the written consent of the Indemnitor.

 
11.
Insurance. Medical Group shall at its cost obtain and maintain professional and
general liability insurance coverage in the amount of $2,000,000 in relation to
the Naltrexone Implant Product. At the request of Fresh Start from time to time,
Medical Group shall furnish Fresh Start with certification of insurance
evidencing that insurance and shall provide at least thirty (30) days prior
written notice to Fresh Start of any cancellation of or decrease in the amount
of coverage provided by any such policy.

 
12.
Dispute Resolution.

 
12.1.  
The parties shall attempt in good faith to resolve any controversy or claim that
may arise concerning their respective rights and obligations under this
Agreement by negotiation between executives who have authority to settle the
controversy and who are at a higher level of management than the persons with
direct responsibility for administration of this Agreement. Any party may give
the other party written notice of any dispute not resolved in the normal course
of business. Within fifteen (15) days after delivery of the notice, the
receiving party shall submit to the other a written response. The notice and
response shall include with reasonable particularity (a) a statement of each
party’s position and a summary of arguments supporting that position, and
(b) the name and title of the executive who will represent that party and of any
other person who will accompany the executive. Within thirty (30) days after
delivery of the notice, the executives of both parties shall meet at a mutually
acceptable time and place.

 
12.2.  
Unless otherwise agreed in writing by the negotiating parties, the
above-described negotiation shall end at the close of the first meeting of
executives described above (“First Meeting”). Such closure shall not preclude
continuing or later negotiations, if desired.

 
12.3.  
All offers, promises, conduct and statements, whether oral or written, made in
the course of the negotiation by any of the parties, their agents, employees,
experts and attorneys are confidential, privileged and inadmissible for any
purpose, including impeachment, in arbitration or other proceeding involving the
parties, provided that evidence that is otherwise admissible or discoverable
shall not be rendered inadmissible or non-discoverable as a result of its use in
the negotiation.

 
12.4.  
At no time prior to the First Meeting shall either side initiate an arbitration
or litigation related to this Agreement except to pursue a provisional remedy
that is authorized by law or by mutual agreement of the parties. However, this
limitation is inapplicable to a party if the other party refuses to comply with
the requirements of paragraph 12.1 above.

 
12.5.  
All applicable statutes of limitation and defenses based upon the passage of
time shall be tolled while the procedures specified in paragraphs 12.1 and 12.2
above are pending and for fifteen (15) calendar days thereafter. The parties
will take such action, if any, required to effectuate such tolling.

 
 
10

--------------------------------------------------------------------------------

 
 
13.
Arbitration.

 
13.1.  
The parties agree that any controversy or claim arising out of or relating to
this Agreement or the applicability of this Section 13 that is not resolved
pursuant to Section 12 will be determined by binding arbitration in accordance
with the existing Commercial Arbitration rules of the American Arbitration
Association.

 
13.2.  
Unless the parties agree otherwise the number of arbitrators will be three, each
of whom will be appointed by the American Arbitration Association. One
arbitrator must be a lawyer, the second must be an expert in financial matters,
and the third must have expertise in the compounding of medical products. Prior
to the commencement of hearings, each of the arbitrators appointed must provide
an oath or undertaking of impartiality.

 
13.3.  
The place of arbitration will be Los Angeles, California, or any other place
selected by mutual agreement of the parties.

 
13.4.  
The cost of any such arbitration will be divided equally between Medical Group,
on the one hand, and Fresh Start, on the other hand, with each party bearing its
own attorneys' fees and costs.

 
13.5.  
With respect to any award rendered in connection with an arbitration pursuant to
Section 13, the parties expressly agree (a) that such order shall be conclusive
proof of the validity of the determination(s) of the arbitrators underlying such
order; and (b) any federal court sitting in Los Angeles, California, or any
other court having jurisdiction, may enter judgment upon and enforce such order,
whether pursuant to the U.S. Arbitration Act, or otherwise.

 
14.
Relationship of the Parties. Fresh Start and Medical Group are independent
entities contracting for the sole purpose of carrying out the provisions of this
Agreement. The relationship between Fresh Start and Medical Group that is
created by this Agreement shall be that of licensor and licensee.  Neither party
is in any way the legal representative or agent of the other nor authorized or
empowered to assume any obligation of any kind (implied or expressed) on behalf
of the other party. This Agreement shall not constitute, create, or in any way
be interpreted as a joint venture or partnership of any kind, or otherwise as
allow either party to exercise control or direction over the manner or method by
which the other party performs the services and activities comprising its
business. In addition, the parties agree that:

 
14.1.  
Nothing in this Agreement is or will be intended to, or should be construed or
interpreted as, limiting in any manner the right and responsibility of Medical
Group in the exercise of Medical Group’s independent professional judgment
concerning the appropriateness of care and treatment furnished to Medical
Group’s patients.

 
14.2.  
Fresh Start and Medical Group acknowledge and agree that the benefits to Medical
Group from this Agreement do not require, are not payment for, and are not in
any way contingent upon any referral to Fresh Start or any other arrangement for
the provision of any item or service offered by Fresh Start.

 
15.
Compliance with Law / Severability.

 
15.1.  
It shall be the responsibility of Fresh Start and Medical Group, respectively,
to comply with all laws and follow all procedures in connection with their
performance of this Agreement and the actions contemplated hereby.  It is
further agreed that neither Party shall be obligated to carry out or to perform
any terms of this Agreement if such term shall constitute a violation of any law
or regulation of any governmental authority whether local, national or
international.

 
 
11

--------------------------------------------------------------------------------

 
 
15.2.  
If, at any time during the Term of this Agreement, any provision of such
agreement shall be held to be invalid or unenforceable in any respect, such
provision shall be enforced to the fullest extent permitted by law, and to the
extent severable, the other terms of this Agreement that do not violate any
other law or regulation of any governmental authority shall continue in full
force and effect and the parties shall use all reasonable efforts to
re-negotiate and amend this Agreement so that the performance of this Agreement
as so amended will not involve any such violation.

 
15.3.  
If, at any time during the Term of this Agreement, the contents or validity of
such agreement is challenged by any governmental authority under applicable
federal or state law, or legal counsel for either party advises that a violation
of applicable law has occurred, or will occur, as a result of this Agreement or
the parties’ relationship thereunder (in any case, an “Adverse Legal
Determination”), the parties agree to negotiate in good faith to revise, reform
and/or restructure this Agreement and the relationship between the parties in
order to fully eliminate or avoid the Adverse Legal Determination while
attempting to preserve, to the maximum extent possible, the underlying economic
and financial arrangements between the parties.

 
15.4.  
If the Parties are unable to reach mutual agreement on how to revise, reform or
restructure this Agreement or their relationship as necessary to eliminate or
avoid the Adverse Legal Determination within forty-five (45) days after learning
of such Adverse Legal Determination, then this Agreement shall terminate
immediately and automatically at the end of said 45-day period without the need
for any further action on the part of either party.

 
16.
Execution of All Necessary Additional Documents. Each party agrees that it will
forthwith upon the request of the other party execute and deliver all such
instruments and agreements and will take all such other actions as the other
party may reasonably request from time to time in order to effect the provisions
and purposes of this Agreement.

 
17.
Assignment. A mutually agreed consideration for Fresh Start’s entering into this
Agreement is the reputation, goodwill honored and enjoyed by Medical Group under
Medical Group’s present ownership, and, accordingly, Medical Group agrees that
Medical Group’s rights and obligations under this Agreement may not be
transferred or assigned (directly, indirectly or by operation of law) without
the prior written consent of Fresh Start, which consent may be refused or
conditioned in Fresh Start’s sole discretion. Fresh Start may freely assign and
otherwise transfer this Agreement, or any right or obligation of Medical Group
hereunder, without obtaining the written consent of Medical Group. Any attempted
assignment not in accordance with this Section 17 shall be void. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their permitted successors and assigns.

 
 
12

--------------------------------------------------------------------------------

 
 
18.
Force Majeure. No party will be responsible to the other under this Agreement
for failure or delay in performing any obligations under this Agreement, other
than payment obligations, due to factors beyond its control, including without
limitation any war, fire, earthquake, or other natural catastrophe, or any act
of God, but excluding labor disputes involving all or any part of the work force
of that party (each such factor, an “Event of Force Majeure”). Upon the
occurrence of an Event of Force Majeure, the party failing or delaying
performance shall promptly notify the other party in writing, setting forth the
nature of the occurrence, its expected duration, and how that party's
performance is affected. Any party subject to an Event of Force Majeure shall
use commercially reasonable efforts to resume performing its obligations under
this Agreement as soon as practicable. If an Event of Force Majeure occurs, the
affected party will be excused from performing and the time for performance will
be extended as long as that party is unable to perform as result of the Event of
Force Majeure.

 
19.
Waiver. The failure to insist upon strict adherence to one-or-more of all of the
provisions of this Agreement on any one or more occasions shall not be construed
as a waiver, nor shall such course of action deprive a party of the right
thereafter to require strict compliance with same.

 
20.
Entire Agreement. This Agreement is the entire agreement between the parties and
supersedes all prior agreements and understandings between the parties (whether
oral or written) relating to the subject matter hereof. No amendments or
modifications of the terms of this Agreement, including any conflicting or
additional terms contained in any purchase order, acknowledgement form, or other
written document submitted by either party, shall be binding on either party,
unless reduced to writing and signed by duly authorized representatives of both
parties, or, in the case of waiver, signed by the party against whom such waiver
is construed.

 
21. 
Conflicts. To the extent that any provision of any purchase order, invoice, or
any other document, or the terms of any of Fresh Start’s or Medical Group’s
general policies, procedures, or catalogs, conflict with or materially alter any
term of this Agreement, this Agreement shall govern and control.

 
22. 
Governing Law. The laws of the state of California, without regard to conflicts
of law principles, will govern this Agreement and its subject matter,
construction, and the determination of any rights, duties, or remedies of the
parties arising out of or relating to this Agreement, its subject matter, or any
of the transactions contemplated by this Agreement.

 
 
13

--------------------------------------------------------------------------------

 
 
23. 
Attorney Fees. In the event of any litigation arising out of this Agreement, the
prevailing party in any such litigation shall be entitled to recover its
reasonable attorney fees and costs and expenses of litigation from the
non-prevailing party as shall be approved by a court.

 
24. 
Notices. All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service if served personally on the party to whom notice is to be given,
or three (3) days after the date of mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, and properly addressed as set forth below, or one (1) day following
traceable delivery to a nationally recognized overnight delivery service with
instructions for overnight delivery:

 
To Medical Group:
To Fresh Start:
Mr. Tom Welch
 
Start Fresh Alcohol Recovery Clinic Inc.
 
720 North Tustin Avenue, #206
 
Santa Ana, CA 92705
Mr. Brady Granier
 
Fresh Start Private Management Inc.
 
601 North Parkcenter Drive, #103
 
Santa Ana, CA 92705

 
Any party may change its address for purposes of this Section 24 by giving the
other party written notice of the new address in the manner set for the above.
 
25.
Counterparts. This Agreement may be executed in counterparts both of which shall
be deemed originals. Captions are intended for convenience of reference only.

 
26.
Joint Preparation. Each party to this Agreement (a) has participated in the
preparation of this Agreement; (b) has read and understands this Agreement; and
(c) has been represented by counsel of its own choice in the negotiation and
preparation of this Agreement. Each party represents that this Agreement is
executed voluntarily and should not be construed against any party hereto solely
because it drafted all or a portion hereof.

 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
START FRESH RECOVERY, INC.
   
FRESH START PRIVATE MANAGEMENT INC.
                         
By:
   
By:
   
Name:
   
Name: 
   
Title: 
   
Title:
                     
By:
         
Name: 
         
Title:
   

 
 
15

--------------------------------------------------------------------------------

 